               Case
                 Case
                    7:15-cv-02012-KBF
                       17-546, DocumentDocument
                                       172-1, 10/10/2018,
                                                 161 Filed2406687,
                                                           03/19/19Page1
                                                                     Pageof1 2of 2



MANDATE
                                UNITED STATES COURT OF APPEALS                               N.Y.S.D. Case #
                                              FOR THE                                        15-cv-2012(KBF)
                                         SECOND CIRCUIT
                           ______________________________________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     19th day of September, two thousand and eighteen.

     Before:     Amalya L. Kearse,
                 Debra Ann Livingston,
                         Circuit Judges,
                 Jeffrey Alker Meyer,
                         District Judge.*
     _______________________________________

     Kevin Flood, individually and on behalf of all others similarly situated,                Mar 19 2019
     Abigail Wiltz, Yalontya Simmons, William Proctor, Victor Green,
     Akil Matas, Andrew Gugino, Andrew Williams, Bernard Becker,                 JUDGMENT
     Brendan O'Malley, Chedeline Decius, Cheryl Root, Christopher                Docket No. 17-546
     Stringham, Aesha Johnson, Alibin Drayton, Conrad Campbell, Bryan
     Poppenger, Daryl Post, David Saroff, Michael A. Johnson, Christine
     Burns, Donette Kingston, Dwight Forbes, Fantasia Clark, Chunsey
     Bramlett, Floyd Mayo, Heidi Miner, Howard Heard, Jr., Jacob
     Oyebamiji, James Baker, III, James Fralix, Jason Darden, Jason
     Russell, Jaymie Carpenter, Jean Phanor, Jermain Alberga, Jordan
     Mitchell, Joseph Danial, Joseph Bobb, Jr., Joseph Fiato, Justin Nunez,
     Karin Calhoun, Kenneth Hoffman, Luke Biggins, Mari-Louise
     Merkwa, Mary Jo Carroll, Michael Slish, Milandro Genciana, Nathan
     Adams, Neil Telesford, Nicholas Barbato, Omar Niasse, Printa
     Dorrough, Robert DeProspero, Roxanne Knox, Runey Mah, Ryan
     McManus, Sasiya Davis, Shane Mennig, Sue Prom, Tamarah Teague,
     Tavaras Richardson, Theresa Brex, Tochukwu Ezeagwuna, Tommy
     Haywood, Corey Brewer, Edwin M. Rivera, Jr., Husein Robinson,
     Jenery Gonzalez, Tystfyr Butler, Adrian Mapp, Akilah Chander,
     Albertina Winstead, Anthony Thompson, Bernard Uleano, Brian
     Mahon, Bryan K. Smith, Jr., Carlos De Los Santos, Carlos Hodgson,
     Carrie Ann Kust, Chad Simmons, Christine Jones, DaNay Walker,
     Danzale Elston, Daryl Gilliam, David Pragel, Davon Bates, Demetrie
     Brown, Dorcas Rosa, Gaius Dipigney, Garrick Avera, Gerard
     Jefferson, Gina DiFilippi, Gregory Brainard, Gregory Maturano,
     Gregory Mitchell, Horace Francis, Jessyca Berroa, Johnny Oliver,
     Jonathan Eberlein, Jonathan Ross, Jordan Urbanski, Keith MacDonald,
     Kenneth Johnson, Khalid Hamideh, La'Trice T. Purdie, Marcell
     Eccles, Marisol Tavares, Martin Enders, Matthew Morales, Michael
     Pierre, Milton Flood, Nasiba Baimatowa, Norman Johnson, Oskar
     Rodriguez, Patrick Ruda, Raheem Reddick, Raymond Brown, Rocio
     Velazquez, Russell Martina, Terrance Hardy, Tymont Patton, William
     Porter, Brabim Hamal, Byron Respress, Darius Forrest, Elizabeth
     Marie Terry, Ingrid Cotterell Ingram, Jariemelle Rivera, Alex
     Mothersell, Alexander Caiello, Brandon Means, Dayquan Johnson,
     Jaion Hyman, Jennifer Zelaski, Roberto Flores, Trudy Nunan
     Hobaichan, Victoria Green, Ahmad Amin, Ashley Wolfe, Cortez
     Cross, Crystal White, Daquan Foster, Demetrius Harvin, Denise
     Lennon, Emmanuella Pierre-Toussaint, John Kornichak, John

MANDATE ISSUED ON 10/10/2018
     Monahan, Juan Lopez, Khaldwn El-Fares, Krisha Prunier, Lisa Chin,
     Lucinda Kaptur, Michael Kirchmyer, Monte'well Godley, Nathaniel
         Case
           Case
              7:15-cv-02012-KBF
                 17-546, DocumentDocument
                                 172-1, 10/10/2018,
                                           161 Filed2406687,
                                                     03/19/19Page2
                                                               Pageof2 2of 2

Bray, Sherman Walker, Stephen Marconi, Tamea Dixon, Tientcheu
Lambert, Waylon Stewart, Ahmad Davis, Chantale Durand, Dilan
Michael Bond, Margaret Ofikwu, Ronald William, Dante Gutierrez,
Gary Schueler, Joshua Vincent, Scott Williams,

            Plaintiffs - Appellants,

v.

Just Energy Marketing Corp., Just Energy New York Corp., Just
Energy Group Inc.,

            Defendants - Appellees.
_______________________________________

        The appeal in the above captioned case from a judgment of the United States District Court
for the Southern District of New York was argued on the district court’s record and the parties’
briefs. Upon consideration thereof,

        IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the district
court is AFFIRMED.


                                              For the Court:

                                              Catherine O=Hagan Wolfe,
                                              Clerk of Court




__________________________________
*Judge Jeffrey Alker Meyer, of the United States District Court for the District of Connecticut,
sitting by designation.
